UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7781



FRANK ERVIN ALTIZER, JR.,

                                           Plaintiff - Appellant,

         versus

GEORGE DEEDS, Warden, Keen Mountain Correc-
tional Center; MARGARET WATKINS; GLEN E.
CONRAD; ALAN KATZ; PAMELA ANNE SARGENT; D. A.
BRAXTON,

                                          Defendants - Appellees.




                            No. 95-7782


FRANK ERVIN ALTIZER, JR.,

                                           Plaintiff - Appellant,

         versus


RON ANGELONE; SUPERVISOR SPRADLIN; COUNSELOR
VASS; SERGEANT PAYNE; EDWARD C. MORRIS; GENE
M. JOHNSON; RICHARD A. YOUNG; LONNIE M.
SAUNDERS; Y. ELSWICK,

                                          Defendants - Appellees.
                            No. 95-7783



FRANK ERVIN ALTIZER, JR.,

                                           Plaintiff - Appellant,

         versus


RON ANGELONE; GENE M. JOHNSON; RICHARD A.
YOUNG; GEORGE DEEDS; D. A. BRAXTON; MARGRET
WATKINS; MIKE SPRADLING; JAMES W. COFFEE;
JULIE HALL; ALAN KATZ; PAMELA ANNE SARGENT;
MARY E. SHEA, Esquire; T. P. KAGEY; GLEN E.
CONRAD,
                                          Defendants - Appellees.




                            No. 95-7784



FRANK ERVIN ALTIZER, JR.,

                                           Plaintiff - Appellant,
         versus


R. A. YOUNG; GEORGE DEEDS; D. A. BRAXTON;
R. C. METHENA,

                                          Defendants - Appellees.




                                 2
                            No. 95-7785


FRANK ERVIN ALTIZER, JR.,

                                           Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; ALAN KATZ; PAMELA ANNE
SARGENT; T. P. KAGEY; CASSANDRA HARISTON;
GEORGE DEEDS; D. A. BRAXTON; MARGARET WATKINS;
GENE M. JOHNSON; RICHARD A. YOUNG; PATRICK J.
CURNEY; Y. ELSWICK; P. J. RICH; SUSAN COX;
WANDA BARTON; J. W. BAKER; GLEN E. CONRAD,
                                          Defendants - Appellees.




Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-1069-R, CA-95-1070-R, CA-95-1071-R, CA-95-1072-R, CA-95-
1073-R)

Submitted:   February 7, 1996         Decided:   February 26, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Frank Ervin Altizer, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 3
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the records and the district court's opinions and find no rever-

sible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Altizer v. Deeds, No. CA-95-1069-R; Altizer v.
Angelone, Nos. CA-95-1070-R; CA-95-1071-R; CA-95-1073-R; Altizer v.
Young, No. CA-95-1072-R (W.D. Va. Oct. 6 & 10, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                4